Citation Nr: 9920786	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  94-45 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1985 
to September 1992.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an April 1993 rating decision 
in which the RO, among other things, granted service 
connection for bilateral pes planus with hallux valgus, rated 
10 percent disabling; atopic dermatitis, rated 10 percent 
disabling; and temporomandibular joint syndrome (TMJ), rated 
noncompensably disabling.  The April 1993 rating decision 
also denied service connection for a bilateral knee disorder, 
sinusitis and an ulcer.  The veteran appealed for higher 
ratings for the bilateral pes planus with hallux valgus, 
atopic dermatitis and TMJ, and appealed the denial of service 
connection for a bilateral knee disorder and sinusitis.  With 
respect to the denial of service connection for an ulcer, the 
veteran claimed, in her May 1993 notice of disagreement 
(NOD), entitlement to service connection for a stomach 
disorder (previously claimed as an ulcer).  Several other 
issues were denied in the April 1993 rating decision.  None 
of these issues were appealed by the veteran and they are not 
before the Board for appellate consideration.  

In the substantive appeal to the Board, the veteran indicated 
a desire to have both an RO hearing and a hearing before a 
member of the Board in Washington, D.C.  The veteran was 
afforded an RO hearing in April 1994.  The hearing officer 
granted service connection for irritable bowel syndrome.  In 
a subsequent April 1995 rating decision, the RO implemented 
the grant of service connection for irritable bowel syndrome 
(claimed as a stomach disorder) and assigned a 10 percent 
disability evaluation.  The veteran did not file an NOD to 
the April 1995 rating decision and the issue of entitlement 
to a higher rating for irritable bowel syndrome is not before 
the Board for appellate consideration.  

The veteran was afforded a hearing before a member of the 
Board in Washington, D.C. in June 1997.  At her Board 
hearing, the veteran withdrew her appeal on the issue of 
entitlement to a compensable rating for TMJ.  In a July 1997 
Board decision, the issue of entitlement to service 
connection for sinusitis was denied.  The issues of 
entitlement to service connection for a bilateral knee 
disorder, and entitlement to increased ratings for bilateral 
pes planus with hallux valgus and atopic dermatitis were 
remanded for evidentiary development.  

By rating action of August 1998, the RO granted an increased 
50 percent rating for bilateral pes planus with hallux 
valgus, and an increased 30 percent rating for atopic 
dermatitis.  In a September 1998 statement, the veteran 
withdrew her appeal on the issues involving bilateral pes 
planus with hallux valgus and atopic dermatitis.  She 
indicated that she wanted to continue her appeal on the 
issues of entitlement to service connection for a bilateral 
knee disorder and entitlement to a higher evaluation for 
irritable bowel syndrome.  As noted above, however, the 
veteran did not file a timely NOD to the April 1995 rating 
action which granted service connection for irritable bowel 
syndrome and assigned a 10 percent disability rating.  
Inasmuch as the September 1998 statement of the veteran 
appears to reflect a desire to appeal the original rating 
assigned for irritable bowel syndrome in April 1995, this 
matter is referred to the RO for appropriate consideration.  
Based on the foregoing procedural history, the only issues 
currently before the Board for appellate consideration are 
entitlement to service connection for a left knee disorder 
and entitlement to service connection for a right knee 
disorder.

It is further noted that the Board member who conducted the 
June 1997 hearing is no longer at the Board.  By letter in 
February 1999, the veteran was informed of this fact.  She 
was further informed that she had the right to another 
hearing by a member of the Board.  By letter in March 1999, 
the veteran was informed that a hearing had been scheduled in 
April 1999.  If she failed to appear for the scheduled 
hearing and a request for postponement had not been received 
and granted, it was indicated that the veteran's case would 
be processed as though her request for a hearing had been 
withdrawn.  The veteran failed to appear for the April 1999 
hearing.  As a request for a postponement has not been 
received, the veteran's hearing request is deemed to have 
been withdrawn.  


REMAND

The veteran's service medical records reflect that she was 
seen in August 1988 after reporting a "pop" in the right 
knee.  The veteran was treated for a contusion of the left 
knee in February 1989.  In April 1991, the veteran complained 
of pain in the left knee; there was mild tenderness of the 
patella and full range of motion in the left knee at that 
time.  X-rays dated in April 1991 were within normal limits.  
On separation examination in August 1992, no left knee 
disorder or right knee disorder was noted to be present.

At the time of the July 1997 Board remand, it was noted that 
the veteran had reported receiving treatment for her 
bilateral knee complaints at the Washington, D.C. VA Medical 
Center (VAMC).  Those records were not in the claims folder 
and it was requested that the RO obtain those records and 
associate them with the claims folder pursuant to the 
holdings of the United States Court of Appeals for Veterans 
Claims (Court) in Beausoliel v. Brown, 8 Vet. App. 459 (1996) 
and Robinette v. Brown, 8 Vet. App. 69 (1995).

Subsequent to the July 1997 Board remand, the veteran 
submitted some VA outpatient treatment records for the period 
from 1993 to 1998.  Appellate review of these records reveals 
no treatment involving either the left knee or right knee.  
There is no evidence that the RO attempted to obtain a copy 
of the veteran's treatment records from the Washington VAMC 
as directed in the July 1997 Board remand.  When the Board 
has remanded a case for additional development that has not 
been accomplished, the Board errs if it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Furthermore, all VA records of the veteran, which are not 
currently of record must be added to the claims file before 
final appellate consideration as they are constructively of 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The veteran was seen for a VA orthopedic examination in 
February 1998.  Examination of both knees revealed no 
swelling, redness or deformity.  Range of motions was noted 
to be good and stable in both knees with full extension and 
approximately 140 degrees of flexion.  The veteran complained 
of pain on the extreme of flexion.  There was bilateral 
medial, lateral and retropatellar tenderness.
The diagnostic impression included degenerative arthritis of 
both knees.  No x-rays were taken of the veteran's knees on 
this examination.  The VA examiner commented that, following 
a review of the claims folder and examination of the veteran, 
he felt that the veteran's current knee pathology was more 
related to degenerative arthritis than to the tendonitis of 
the left knee and the right knee sprain noted in service.  
The etiology of the veteran's degenerative arthritis was not 
noted.

Accordingly, the issues of entitlement to service connection 
for a left knee disorder and right knee disorder are REMANDED 
to the RO for the following actions:

1.  The RO should obtain a complete copy 
of the veteran's treatment records from 
the Washington, D.C. VAMC, especially any 
reflecting treatment of the left knee or 
right knee.  Bell, supra.  Once obtained, 
all records must be permanently 
associated with the claims folder.

2.  The veteran should be afforded 
another VA orthopedic examination.  The 
entire claims folder, including a copy of 
this remand, must be made available to 
the examiner for review.  All findings 
should be reported in detail.  All 
appropriate diagnostic tests to include 
bilateral knee x-rays should be 
conducted.  The examiner should provide a 
diagnosis for all left knee and right 
knee disability.  Based on a review of 
the complete medical record and the 
current examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not that any current 
left or right knee disability is 
etiologically related to service.  A 
complete rationale for all opinions and 
conclusions should be provided.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims.  If the action taken 
remains adverse to the veteran in any 
way, she and her representative should be 
furnished an appropriate supplemental 
statement of the case which should 
include the provisions of 38 C.F.R. 
§ 3.655 in the event that the veteran 
fails to appear for a scheduled 
examination (the RO should also include 
in the claims folder a copy of the 
letter(s) scheduling the veteran for an 
examination and notifying her of the 
consequences for failure to appear for an 
examination).  They should then be 
afforded a reasonable opportunity to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to afford the appellant due process of law.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


